Title: From James Madison to James Leander Cathcart, 26 December 1803
From: Madison, James
To: Cathcart, James Leander



Sir,
Department of State December 26th. 1803.
I have duly received your numbers from 11 to 14 both inclusive and a subsequent one of the 19th. October last.
The President has not fixed upon a person as Consul for Tunis; but when the appointment takes place as the occasion would not invite nor circumstances justify any reference to yourself of a nature to wound your sensibility, you may dismiss every apprehension on that subject. On the subject of future Office, it is impossible to say any thing precise; but whenever a proper occasion shall arise, you will be remembered, and your talents and claims be fairly compared with the pretensions of others.
A snuff box of the value of $500. ornamented with the arms of the United States and brilliants is to be prepared by [illegible] as a present for Mr. Nissen in consideration of his friendly services at Tripoli.
The Bills to the amount of $22.222 22/100 which you drew preparatory to your leaving Leghorn for Tunis have been duly paid. The transfer of the cash and public property in your possession to Mr. Lear completing all the calls upon your Agency in the service of the public relatively to their Mediterranean concerns, your return to the United States may take place as soon as your convenience and wishes may dictate: but a sum equal to three Month’s Salary will be allowed you to commence from the day of your receiving this letter. With great respect I am, Sir, Your most Obt. Servt.
James Madison
 

   
   RC (owned by Steven G. Barnett, Provo, Utah, 1972). In a clerk’s hand, signed by JM; docketed by Cathcart as received at Leghorn 7 May 1804.



   
   Cathcart to JM, 30 Aug., 9 Sept., 18 Sept., and 25 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:360–62, 391–98, 448–49, 460).



   
   Ibid., 5:550.


